Willson, J.
In accordance with the opinion of this court in Hart v. The State, this day rendered, ante, page 555, the motion of the assistant Attorney General to dismiss the writ of error in this case is overruled.
A proceeding upon a forfeited bail bond is, in effect, a suit upon the bond, in which the scire facias serves the purpose of both a petition and a citation. Its foundation is the bond and the judicial declaration of the forfeiture of the bond, which is the judgment nisi. To entitle the State to a judgment final, it must prove the cause of action as in a civil suit. This proof is made by, first, the bond, and, second, the judgment nisi declaring its forfeiture.
In this case the judgment nisi was not introduced in evidence, and therefore the proof is insufficient to support the judgment final; and for this reason the judgment must be reversed.
*561None of the other assignments of error are, in our opinion, well taken. The judgment is reversed and cause remanded.

Reversed and remanded.

Opinion delivered March 17, 1883.